Exhibit 10.1

EXECUTION VERSION

Northern Oil and Gas, Inc.

(Minnesota corporation)

$300,000,000 8.000% Senior Notes due 2020

PURCHASE AGREEMENT

Dated: May 15, 2012



--------------------------------------------------------------------------------

May 15, 2012

RBC Capital Markets, LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, NY 10281

Ladies and Gentlemen:

Northern Oil and Gas, Inc., a Minnesota corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as Representative (the
“Representative”), $300,000,000 aggregate principal amount of its 8.000% Senior
Notes due 2020 (the “Securities”). The Securities will be issued pursuant to an
Indenture to be dated as of May 18, 2012 (the “Indenture”) between the Company
and Wilmington Trust, National Association, as trustee (the “Trustee”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. In connection with the sale of the Securities, the
Company has prepared a preliminary offering memorandum dated May 7, 2012 (the
“Preliminary Offering Memorandum”) and has prepared a pricing supplement
substantially in the form attached hereto as Exhibit B (the “Pricing
Supplement”) dated May 15, 2012, setting forth or including a description of the
terms of the Securities, each for use by the Initial Purchasers in connection
with the offering of the Securities. The Preliminary Offering Memorandum and the
information included in Exhibit A hereto, if any, are herein referred to as the
“Time of Sale Memorandum.” Promptly after the Time of Sale (as defined below),
the Company will prepare and deliver to each Initial Purchaser an offering
memorandum (the “Offering Memorandum”), which will consist of the Preliminary
Offering Memorandum with such changes therein as are required to reflect the
information contained in the Pricing Supplement, and from and after the time
such Offering Memorandum is delivered to each Initial Purchaser, all references
herein to the Offering Memorandum shall be deemed to be a reference to both the
Preliminary Offering Memorandum and the Offering Memorandum. The time when sales
of the Securities were first made means 11:52 a.m., New York City Time, on the
date of this Agreement (the “Time of Sale”).

Holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of May 18, 2012 (the “Registration Rights
Agreement”), among the Company and the Initial Purchasers, pursuant to which the
Company may be required to file with the Securities and Exchange Commission (the
“Commission”), under the circumstances set forth therein, (i) a registration
statement under the Securities Act relating to another issuance of debt
securities of the Company with terms substantially identical to the Securities
and of the same

 

2



--------------------------------------------------------------------------------

series under the Indenture as the Securities (the “Exchange Securities”) to be
offered in exchange for the Securities (the “Exchange Offer”) and (ii) to the
extent required by the Registration Rights Agreement, a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Securities, and in each case, to use its commercially
reasonable efforts to cause such registration statements to be declared
effective.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2(b) hereof, it is
not necessary in connection with the offer, sale and delivery of the Securities
to the Initial Purchasers and to each subsequent purchaser in the manner
contemplated by this Agreement and the Time of Sale Memorandum and the Offering
Memorandum to register the Securities under the Securities Act or, until such
time as the Exchange Securities are issued pursuant to an effective registration
statement, to qualify the Indenture under the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”).

(b) Integration. Neither the Company nor any affiliate (as defined in Rule
501(b) of Regulation D under the Securities Act, an “Affiliate”) of the Company
has directly, or through any agent, (i) sold, offered for sale, solicited offers
to buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities or (ii) offered, solicited offers to buy or sold the Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(c) No General Solicitation or Directed Selling Efforts. Neither the Company,
its Affiliates nor any person acting on its or their behalf has engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities; and the Company and its Affiliates and any person
acting on its or their behalf have complied and will comply with the offering
restrictions requirement of Regulation S, except no representation, warranty or
agreement is made by the Company in this paragraph with respect to the Initial
Purchasers.

(d) Preliminary Offering Memorandum, Time of Sale Memorandum and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Memorandum, at the Time of Sale, did not, and at the Closing Date
(as defined in Section 3) will not, and the Offering Memorandum, as of its date
and as of the Closing Date, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Memorandum or the
Offering Memorandum.

 

3



--------------------------------------------------------------------------------

(e) Additional Written Communications. Other than the Preliminary Offering
Memorandum, the Pricing Supplement and the Offering Memorandum, the Company
(including its agents and representatives, other than the Initial Purchasers in
their capacity as such) has not made, used, prepared, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities other than the documents listed on Exhibit A hereto,
including the Pricing Supplement, and other written communications used in
accordance with Section 4(b).

(f) Organization and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation and has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Time of Sale Memorandum and the Offering Memorandum and to
enter into and perform its obligations under this Agreement, the Registration
Rights Agreement, the Securities, the Exchange Securities and the Indenture. The
Company is duly qualified to transact business and is in good standing as a
foreign corporation or other legal entity in each other jurisdiction in which
its ownership or leasing of property or the conduct of its business requires
such qualification, except where the failure to be so qualified or in good
standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the general affairs, management,
business, properties, condition (financial or otherwise), results of operations
or prospects of the Company taken as a whole or on the performance by the
Company of its obligations under the Securities (a “Material Adverse Effect”).

(g) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or quoted in a U.S. automated interdealer quotation system.

(h) Subsidiaries. The Company does not have any subsidiaries and does not own
any beneficial interest, directly or indirectly, in any corporation,
partnership, joint venture or other business entity.

(i) Purchase Agreement. This Agreement has been duly and validly authorized,
executed and delivered by the Company.

(j) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and on the Closing Date will be duly executed and
delivered by the Company and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

4



--------------------------------------------------------------------------------

(k) Indenture. The Indenture has been duly authorized by the Company and on the
Closing Date will be duly executed and delivered by the Company and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles. The Indenture meets
the requirements for qualification under the Trust Indenture Act.

(l) The Securities and the Exchange Securities. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles, and will be entitled to the benefits of the Indenture. The
Exchange Securities have been duly and validly authorized for issuance by the
Company, and when issued and authenticated in accordance with the terms of the
Indenture and the Exchange Offer, will constitute valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.

(m) Description of this Agreement, the Registration Rights Agreement, the
Securities, the Exchange Securities and the Indenture. This Agreement, the
Registration Rights Agreement, the Securities, the Exchange Securities and the
Indenture will conform in all material respects to the respective statements
relating thereto contained in the Time of Sale Memorandum and the Offering
Memorandum.

(n) No Violation or Default. The Company is not (i) in violation of its charter
or by-laws; (ii) in breach of or default under (nor has any event occurred that,
with notice or passage of time or both, would constitute a default under) or in
violation of any of the terms or provisions of any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which it is a party or
to which it or its properties or assets is subject; or (iii) in violation of any
law, statute, rule, regulation, judgment order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its properties or assets, except, in the case of clauses (ii)
and (iii) above, for any such default or violation that has been waived or would
not, individually or in the aggregate, have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(o) Capitalization. The information set forth under the caption “Capitalization”
in the Time of Sale Memorandum and the Offering Memorandum is fairly presented
on a basis consistent with the Company’s financial statements (other than for
subsequent issuances of capital stock, if any, pursuant to employee benefit
plans described in the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2011, including information incorporated by reference therein
(the “2011 Annual Report”), or upon exercise of outstanding options described in
the 2011 Annual Report). There are no authorized or outstanding shares of
capital stock, options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company other than
those described in the 2011 Annual Report. The description of the Company’s
stock option, stock bonus and other stock plans or arrangements, and the options
or other rights granted thereunder, as described in the 2011 Annual Report,
accurately and fairly present the information that would be required to be
included in a registration statement on Form S-1 with respect to such plans,
arrangements, options and rights.

(p) No Conflict. The execution and delivery by the Company of this Agreement,
the Registration Rights Agreement, the Indenture, the Securities and the
Exchange Securities by the Company and the performance by the Company of its
obligations thereunder will not (i) conflict with or result in a breach or
violation of, or constitute a default under (nor constitute any event which with
or without notice, lapse of time or both would result in any breach or violation
of or constitute a default under), give rise to any right of termination or
other right or the cancellation or acceleration of any right or obligation or
loss of a benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company pursuant to any indenture, mortgage, deed of trust, loan agreement
or other contract, agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of its property or assets is subject,
(ii) result in any violation of the provisions of the charter or by-laws of the
Company, or (iii) result in any violation of any law, statute, rule, regulation,
judgment, order or decree of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of its properties or
assets, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

(q) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution and delivery by the
Company of this Agreement, the Registration Rights Agreement, the Indenture, the
Securities and the Exchange Securities and the performance by the Company of its
obligations hereunder and thereunder, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws or the securities laws of any foreign
jurisdictions in connection with the purchase and resale of the Securities by
the Initial Purchasers and except such as may be required under applicable state
securities laws or the securities laws of any foreign jurisdictions with respect
to the Company’s obligations under the Registration Rights Agreement.

(r) Registration Rights. There are no contracts, agreements or understandings
between the Company and any person granting such person the right (other than
rights which have been waived in writing in connection with the transactions
contemplated by this Agreement or otherwise satisfied) to require the Company to
register any securities with the Commission.

 

6



--------------------------------------------------------------------------------

(s) Accuracy of Disclosure. The statements in the Time of Sale Memorandum and
the Offering Memorandum under the captions “Risk Factors—Risks Related To Our
Business— Environmental risks may adversely affect our business,” “Risk
Factors—Risks Related To Our Business— Federal and state legislative and
regulatory initiatives relating to hydraulic fracturing could result in
increased costs and additional operating restrictions or delays,” “Management,”
“Certain Relationships and Related Transactions,” “Business—Governmental
Regulation and Environmental Matters” and “Description of Other Indebtedness,”
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents and proceedings.

(t) Independent Accountants. Each of Mantyla McReynolds LLC and Deloitte &
Touche LLP (collectively, the “Independent Accountants”), who have audited
certain financial statements of the Company included in the Time of Sale
Memorandum and the Offering Memorandum, is (i) an independent public accounting
firm within the meaning of the Securities Act, (ii) a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”)), and (iii) not in violation of the auditor
independence requirements of the Sarbanes-Oxley Act. Except as disclosed in the
Time of Sale Memorandum and the Offering Memorandum and as pre-approved in
accordance with the requirements set forth in Section 10A of the Exchange Act,
neither Mantyla McReynolds LLC nor Deloitte & Touche LLP has been engaged by the
Company to perform any “prohibited activities” (as defined in Section 10A of the
Exchange Act).

(u) Financial Statements. The consolidated financial statements of the Company,
together with the related schedules and notes thereto, set forth in each of the
Time of Sale Memorandum and the Offering Memorandum comply in all material
respects with the applicable requirements of the Securities Act and present
fairly in all material respects (i) the financial condition of the Company as of
the dates indicated and (ii) the consolidated results of operations,
stockholders’ equity and changes in cash flows of the Company for the periods
therein specified; and such financial statements and related schedules and notes
thereto have been prepared in conformity with United States generally accepted
accounting principles, consistently applied throughout the periods involved
(except as otherwise stated therein and subject, in the case of unaudited
financial statements, to the absence of footnotes and normal year-end
adjustments). There are no other financial statements (historical or pro forma)
that would be required to be included in a registration statement on Form S-1
that are not included in the Time of Sale Memorandum and the Offering
Memorandum; and the Company does not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not disclosed in the Time of Sale Memorandum and the Offering Memorandum; and
all disclosures contained in the Time of Sale Memorandum and the Offering
Memorandum regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10(e) of Regulation S-K under the Securities Act, to the
extent applicable, and present fairly the information shown therein and the
Company’s basis for using such measures.

 

7



--------------------------------------------------------------------------------

(v) Absence of Material Changes. Subsequent to the respective dates as of which
information is contained in the Time of Sale Memorandum and the Offering
Memorandum and except as may be otherwise stated in the Time of Sale Memorandum
and the Offering Memorandum, there has not been (i) any Material Adverse Effect,
(ii) any transaction which is material to the Company and out of the ordinary
course of business, (iii) any obligation, direct or contingent (including any
off-balance sheet obligations), incurred by the Company, which is material to
the Company, (iv) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company, (v) any change in the capital stock
(other than a change in the number of outstanding shares of common stock of the
Company due to the issuance of shares upon the exercise of outstanding options
or warrants or the conversion of convertible indebtedness and the issuance of
shares of restricted stock), (vi) any material change in the short-term debt or
long-term debt of the Company (other than upon conversion of convertible
indebtedness) or (vii) any issuance of options, warrants, convertible securities
or other rights to purchase the capital stock (other than grants of stock
options under the Company’s stock option plans existing on the date hereof) of
the Company.

(w) Legal Proceedings. There are no legal or governmental actions, suits, claims
or proceedings pending or, to the Company’s knowledge, threatened or
contemplated to which the Company is or would be a party or of which any of its
properties is or would be subject at law or in equity, before or by any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, or before or by any self-regulatory organization or other
non-governmental regulatory authority that would be required to be included in a
registration statement on Form S-1 that are not so described in the Time of Sale
Memorandum and the Offering Memorandum, or which, singularly or in the
aggregate, if resolved adversely to the Company, would reasonably be expected to
result in a Material Adverse Effect or prevent or materially and adversely
affect the ability of the Company to consummate the transactions contemplated
hereby. To the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by other third parties.

(x) Permits. The Company has made all filings, applications and submissions
required by, and owns or possesses all approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities, necessary to conduct its business as described
in the Time of Sale Memorandum and the Offering Memorandum (collectively,
“Permits”), and is in compliance in all material respects with the terms and
conditions of all such Permits. All such Permits are valid and in full force and
effect. The Company has not received any notice of any proceedings relating to
revocation or modification of, any such Permit, which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect.

(y) Not an Investment Company. The Company is not and, after giving effect to
the offering and sale of the Securities and the application of the proceeds
therefrom as described in the Time of Sale Memorandum and the Offering
Memorandum, will not be (i) required to register as an “investment company” as
defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and the rules and regulations of the Commission thereunder or
(ii) a “business development company” (as defined in Section 2(a)(48) of the
Investment Company Act).

 

8



--------------------------------------------------------------------------------

(z) No Price Stabilization. Neither the Company nor any of the Company’s
officers or directors, has taken or will take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in,
or which has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(aa) Good Title to Property. The Company has good and valid title to all
property (whether real or personal) described in the Time of Sale Memorandum and
the Offering Memorandum as being owned by it, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects (collectively,
“Liens”), except such as are described in the Time of Sale Memorandum and the
Offering Memorandum and those that would not, individually or in the aggregate
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company. All
of the property described in the Time of Sale Memorandum and the Offering
Memorandum as being held under lease by the Company is held thereby under valid,
subsisting and enforceable leases, without any liens, restrictions, encumbrances
or claims, except such as are described in the Time of Sale Memorandum and the
Offering Memorandum and those that, individually or in the aggregate, are not
material and do not materially interfere with the use made and proposed to be
made of such property by the Company.

(bb) Intellectual Property Rights. The Company owns or possesses the right to
use all patents, trademarks, trademark registrations, service marks, service
mark registrations, trade names, copyrights, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on its businesses as currently conducted, and as
proposed to be conducted as described in the Time of Sale Memorandum and the
Offering Memorandum, and the Company is not aware of any claim to the contrary
or any challenge by any other person to the rights of the Company with respect
to the foregoing except for those that could not have a Material Adverse Effect.
The Intellectual Property licenses described in the Time of Sale Memorandum and
the Offering Memorandum are, to the knowledge of the Company, valid, binding
upon, and enforceable by or against the parties thereto in accordance with their
terms. The Company has complied in all material respects with, and is not in
breach nor has received any asserted or threatened claim of breach of, any
Intellectual Property license, and the Company has no knowledge of any breach or
anticipated breach by any other person of any Intellectual Property license. The
Company’s business as now conducted and as proposed to be conducted, to the
knowledge of the Company, does not and will not infringe or conflict with any
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses or other Intellectual Property or franchise right of any person. The
Company has not received notice of any claim against the Company alleging the
infringement by the Company of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other intellectual property right or
franchise right of any person. The Company has taken all reasonable steps to
protect, maintain and safeguard its rights in all Intellectual Property,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, the Company’s right to own, use, or hold for use any of the Intellectual
Property as owned, used or

 

9



--------------------------------------------------------------------------------

held for use in the conduct of the businesses as currently conducted. To the
Company’s knowledge, no employee of the Company is the subject of any claim or
proceeding involving a violation of any term of any employment contract, patent
disclosure agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or actions undertaken by the employee
while employed with the Company.

(cc) No Labor Disputes. No labor problem or dispute with the employees of the
Company exists, or, to the Company’s knowledge, is threatened or imminent, which
would reasonably be expected to result in a Material Adverse Effect. The Company
is not aware that any key employee or significant group of employees of the
Company plans to terminate employment with the Company. The Company has not
engaged in any unfair labor practice and except for matters which would not,
individually or in the aggregate, result in a Material Adverse Effect, (i) there
is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or to the Company’s knowledge,
threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the Company and (C) no union
representation dispute currently existing concerning the employees of the
Company and (ii) to the Company’s knowledge, (A) no union organizing activities
are currently taking place concerning the employees of the Company and (B) there
has been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of the Employee Retirement Income Security Act of
1974 (“ERISA”) or the rules and regulations promulgated thereunder concerning
the employees of the Company.

(dd) Taxes. The Company (i) has timely filed all necessary federal, state, local
and foreign income, franchise and other material tax returns (or timely filed
applicable extensions therefor) that have been required to be filed and (ii) has
paid all taxes, any assessments, fines, interest or penalties with respect
thereto, other than any of which the Company is contesting in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided and reflected in the Company’s financial statements included
in the Time of Sale Memorandum and the Offering Memorandum. The Company does not
have any tax deficiency that has been or is reasonably likely to be asserted or
threatened against it that would, individually or in the aggregate, result in a
Material Adverse Effect. The Company has not engaged in any transaction which is
a reportable transaction, corporate tax shelter or which could be characterized
as such by the Internal Revenue Service or any other taxing authority.

(ee) ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of ERISA; no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

 

10



--------------------------------------------------------------------------------

(ff) Compliance with Environmental Laws. The Company (i) is in compliance with
any and all applicable foreign, federal, state and local laws, orders, rules,
regulations, directives, decrees and judgments relating to the use, treatment,
storage and disposal of hazardous or toxic substances or waste and protection of
human health and safety or the environment which are applicable to its business
(“Environmental Laws”); (ii) has received and is in compliance with all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business; and (iii) is in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, result in a Material Adverse Effect. There are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
result in a Material Adverse Effect.

(gg) Insurance. The Company maintains or is covered by insurance provided by
recognized, financially sound and reputable institutions with insurance policies
in such amounts and covering such risks as is adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries. All such insurance is fully
in force on the date hereof and will be fully in force as of the Closing Date.
The Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect. The Company
has not been denied any material insurance policy or coverage for which it has
applied. The Company does not insure risk of loss through any captive insurance,
risk retention group, reciprocal group or by means of any fund or pool of assets
specifically set aside for contingent liabilities other than as described in the
Time of Sale Memorandum and the Offering Memorandum.

(hh) Accounting Controls. The Company maintains a system of accounting controls
that is in compliance with the Sarbanes-Oxley Act and is sufficient to provide
reasonable assurances that: (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as applied in the United States and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

11



--------------------------------------------------------------------------------

(ii) Disclosure Controls. The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
the Company, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the Offering
Memorandum; and (iii) such disclosure controls and procedures are effective to
perform the functions for which they were established. There are no significant
deficiencies or material weaknesses in the design or operation of internal
controls which could adversely affect the Company’s ability to record, process,
summarize, or report financial data to management and the Board of Directors of
the Company. The Company is not aware of any fraud, whether or not material,
that involves management or other employees who have a role in the Company’s
internal controls; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. Except as set forth in the Time of Sale
Memorandum and the Offering Memorandum, the Audit Committee of the Board of
Directors of the Company (the “Audit Committee”) is not reviewing or
investigating, and neither the Company’s independent auditors nor its internal
auditors have recommended that the Audit Committee review or investigate,
(i) adding to, deleting, changing the application of or changing the Company’s
disclosure with respect to, any of the Company’s material accounting policies,
(ii) any manner which could result in a restatement of the Company’s financial
statements for any annual or interim period during the current or prior three
fiscal years, or (iii) a significant deficiency, material weakness, change in
internal control over financial reporting or fraud involving management or other
employees who have a significant role in the internal control over financial
reporting.

(jj) Contracts; Off-Balance Sheet Interests. There is no document, contract,
permit or instrument, or off-balance sheet transaction (including without
limitation, any “variable interests” in “variable interest entities,” as such
terms are defined in Financial Accounting Standards Board Interpretation No. 46)
of a character required by the Securities Act or the rules and regulations of
the Commission thereunder to be described in the Time of Sale Memorandum and the
Offering Memorandum which is not described or filed as required. Each
description of a document, contract, permit or instrument in the Time of Sale
Memorandum and the Offering Memorandum accurately reflects in all material
respects the terms of the underlying document, contract, permit or instrument.
The documents, contracts, permits and instruments described in the immediately
preceding sentence to which the Company is a party have been duly authorized,
executed and delivered by the Company, constitute valid and binding agreements
of the Company, are enforceable against and by the Company in accordance with
the terms thereof and are in full force and effect on the date hereof. Neither
the Company, or to the Company’s knowledge, any other party is in default in the
observance or performance of any term or obligation to be performed by it under
any such agreement, and no event has occurred which with notice or lapse of time
or both would constitute such a default, in any case which default or event,
individually or in the aggregate, would have a Material Adverse Effect.

(kk) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company on the one hand and the directors, officers,
stockholders, customers or suppliers of the Company or any of their affiliates
on the other hand, which would be required to be disclosed in a registration
statement on Form S-1 pursuant to Item 404 of Regulation S-K under the
Securities Act that are not so described in the Time of Sale Memorandum and the
Offering Memorandum.

 

12



--------------------------------------------------------------------------------

(ll) Brokers Fees. There are no contracts, agreements or understandings between
the Company and any person (other than this Agreement) that would give rise to a
claim against the Company or the Initial Purchasers for a brokerage commission,
finder’s fee or other like payment in connection with the offering and sale of
the Securities.

(mm) Forward-Looking Statements. No forward-looking statements (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Memorandum or the Offering Memorandum have
been made or reaffirmed without a reasonable basis therefor or have been
disclosed other than in good faith.

(nn) Sarbanes-Oxley Act. The Company, and to its knowledge, each of the
Company’s directors or officers, in their capacities as such, is in compliance
in all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission. Each of the principal executive officer and the principal financial
officer of the Company (and each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by him or her with the Commission. For
purposes of the preceding sentence, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

(oo) Affiliate Transactions. There are no transactions, arrangements or other
relationships between and/or among the Company, any of its affiliates (as such
term is defined in Rule 405) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the Company’s liquidity
or the availability of or requirements for its capital resources that would be
required to be included in a registration statement on Form S-1 which have not
been described in the Time of Sale Memorandum and the Offering Memorandum. The
Company does not, directly or indirectly, have any outstanding personal loans or
other credit extended to or for any of its directors or executive officers.

(pp) Statistical or Market-Related Data. Any statistical, industry-related or
market-related data included in the Time of Sale Memorandum and the Offering
Memorandum are based on or derived from sources that the Company reasonably and
in good faith believes to be reliable and accurate, and such data agree with the
sources from which they are derived.

(qq) No Unlawful Contributions or Other Payments. Neither the Company nor, to
the Company’s knowledge, any of its affiliates, any director, officer, or
employee nor any agent or representative of the Company or of any of its
affiliates, has (i) taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any foreign or domestic “government official” (including any officer or employee
of a

 

13



--------------------------------------------------------------------------------

government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage,
(ii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977 (together with the rules and regulations promulgated
thereunder, the “FCPA”), or (iii) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment; and the Company and its affiliates
have conducted their businesses in compliance with the FCPA and other applicable
anti-corruption laws and have instituted and maintained and will continue to
maintain policies and procedures designed to promote and achieve compliance with
such laws and with the representation and warranty contained herein.

(rr) No Conflict with Anti-Money Laundering Laws. The operations of the Company
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the USA
PATRIOT Act, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

(ss) Compliance with OFAC. Neither the Company nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
affiliate, joint venture partner or other person or entity, which, to the
Company’s knowledge, will use such proceeds for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

(tt) Margin Securities. None of the proceeds of the sale of the Securities will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the Securities to be considered a
“purpose credit” within the meanings of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

(uu) Solvency. The Company is, and immediately after the Closing Date will be,
Solvent. As used herein, the term “Solvent” means, with respect to any person on
a particular date, that on such date (i) the fair market value of the assets of
such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and mature, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

 

14



--------------------------------------------------------------------------------

(vv) Rated Securities. At the Time of Sale there were no securities of or
guaranteed by the Company that are rated by a “nationally recognized statistical
rating organization,” as that term is defined in Rule 436(g)(2) promulgated
under the Securities Act as in effect on July 20, 2010.

(ww) Exchange Act Requirements. The Company has filed in a timely manner all
reports required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of
the Exchange Act during the preceding 12 months (except to the extent that
Section 15(d) requires reports to be filed pursuant to Sections 13(d) and 13(g)
of the Exchange Act, which shall be governed by the next clause of this
sentence); and the Company has filed in a timely manner all reports required to
be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act since
January 1, 2007, except where the failure to timely file could not reasonably be
expected individually or in the aggregate to have a Material Adverse Effect.

(xx) Reserve Reports. The information underlying the estimates of the reserves
of the Company included in the Time of Sale Memorandum and the Offering
Memorandum, and which was supplied by the Company to Ryder Scott Company LP,
(“Ryder Scott”), independent petroleum engineers, for purposes of preparing the
Company’s reserve reports (the “Reserve Reports”), including, without
limitation, production, volumes, sales prices for production, contractual
pricing provisions under oil or gas sales or marketing contracts under hedging
arrangements, costs of operations and development, and working interest and net
revenue interest information relating to the Company’s ownership interests in
properties, was true and correct in all material respects on the dates of such
Reserve Reports; the estimates of future capital expenditures and other future
exploration and development costs supplied to Ryder Scott were prepared in good
faith and with a reasonable basis; the information provided to Ryder Scott by
the Company for purposes of preparing the Reserve Reports was prepared in
accordance with customary industry practices; Ryder Scott was, as of the dates
of the Reserve Reports, and is, as of the date hereof, independent petroleum
engineers with respect to the Company; other than any decrease in reserves
resulting from normal production of the reserves and intervening spot market
product price fluctuations disclosed in the Time of Sale Memorandum and the
Offering Memorandum, to the knowledge of the Company, there are not any facts or
circumstances that would adversely affect the reserves in the aggregate, or the
aggregate present value of future net cash flows therefrom, as disclosed in the
Time of Sale Memorandum and the Offering Memorandum and reflected in the Reserve
Reports such as to cause a material adverse change; estimates of such reserves
and the present value of the future net cash flows therefrom as disclosed in the
Time of Sale Memorandum and the Offering Memorandum and reflected in the Reserve
Reports comply in all material respects to the applicable requirements of
Regulation S-X and Subpart 1200 of Regulation S-K under the Securities Act.

(yy) Criminal Proceedings. To the best of the Company’s knowledge, information
and belief, none of the current directors or officers of the Company is or has
ever been subject to prior regulatory, criminal or bankruptcy proceedings in the
U.S. or elsewhere.

Any certificate signed by an officer of the Company and delivered to the Initial
Purchasers or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

 

15



--------------------------------------------------------------------------------

2. Purchase and Resale of the Securities. (a) The Company hereby agrees to issue
and sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 97.5% of the principal
amount thereof (the “Purchase Price”).

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Memorandum.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer (a “QIB”) within the meaning of
Rule 144A under the Securities Act (“Rule 144A”) and an accredited investor
within the meaning of Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, such Securities by any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States, to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; and

(B) in the case of offers outside the United States, to persons other than U.S.
persons (“foreign purchasers,” which term shall include dealers or other
professional fiduciaries in the United States acting on a discretionary basis
for foreign beneficial owners (other than an estate or trust)) in reliance upon
Regulation S under the Securities Act;

and, in each case, such persons purchasing such Securities are deemed to have
represented and agreed as provided in the Offering Memorandum under the caption
“Notice to Investors”.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 5(f) and 5(g), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above, and each Initial
Purchaser hereby consents to such reliance.

 

16



--------------------------------------------------------------------------------

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

3. Payment and Delivery. (a) Payment for and delivery of the Securities will be
made to the Company in Federal or other funds immediately available in New York
City against delivery of the Securities for the respective accounts of the
several Initial Purchasers at the offices of Latham & Watkins LLP at 811 Main
Street, Houston, Texas 77002, at 10:00 A.M., New York City time, on May 18,
2012, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.” The Company hereby acknowledges that
circumstances under which the Representative may provide notice to postpone the
Closing Date as originally scheduled include, but are in no way limited to, any
determination by the Company or the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Offering Memorandum or a delay as
contemplated by the provisions of Section 8 hereof.

(b) The Securities shall be in global form, registered in the name of Cede &
Co., as nominee of the DTC, broken out as to principal amount between Securities
sold pursuant to Rule 144A and Securities sold pursuant to Regulation S, as
advised by the Representative, and delivered to the Trustee, as custodian for
DTC, at Closing.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Memorandum or the Offering Memorandum, the Company will
furnish to the Representative and counsel for the Initial Purchasers a copy of
the proposed Offering Memorandum or such amendment or supplement for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement to which the Representative reasonably objects.

(b) Additional Written Communications. Before using, authorizing, approving or
referring to any written communication (as defined in the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
(a “Company Written Communication”) (other than written communications that are
listed on Exhibit A hereto and the Offering Memorandum), the Company will
furnish to the Representative and counsel for the Initial Purchasers a copy of
such written communication for review and will not use, authorize, approve or
refer to any such written communication to which the Representative reasonably
objects.

(c) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, the Time of Sale Memorandum
and the Offering Memorandum (including all amendments and supplements thereto)
as the Initial Purchasers may reasonably request.

 

17



--------------------------------------------------------------------------------

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Memorandum or the Offering Memorandum or the
initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Memorandum or the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Time of Sale Memorandum or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Memorandum or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will obtain as soon as possible the withdrawal thereof.

(e) Blue Sky Compliance. The Company will cooperate with the Initial Purchasers
in arranging for the qualification of the Securities for offering and sale under
the securities or “Blue Sky” laws of such jurisdictions as the Initial
Purchasers may designate and will continue such qualifications in effect for as
long as may be necessary to complete the resale of the Securities; provided,
however, that in connection therewith, the Company shall not be required to
qualify as a foreign corporation or to execute a general consent to service of
process in any jurisdiction or subject itself to taxation in excess of a nominal
dollar amount in any such jurisdiction where it is not then so subject.

(f) Agreement Not to Offer or Sell Securities. During the period from the date
hereof through and including the date that is 90 days after the date hereof,
neither the Company nor any of its Affiliates, nor any person acting on our or
their behalf, will, without the prior written consent of the Representative,
directly or indirectly, sell, offer to sell, contract to sell, grant any option
to purchase, issue any instrument convertible into or exchangeable for, or
otherwise transfer or dispose of (or enter into any transaction or devise that
is designed to, or could be expected to, result in the disposition in the future
of) any debt securities of the Company similar to the Securities (other than the
Exchange Securities).

(g) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as set forth under “Use of Proceeds” in the Time of Sale
Memorandum and the Offering Memorandum.

(h) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 

18



--------------------------------------------------------------------------------

(i) Updating Information. If, prior to the completion of the placement of the
Securities by the Initial Purchasers, any event shall occur or condition exist
as a result of which it is necessary to amend or supplement the Offering
Memorandum, as then amended or supplemented, in order to make the statements
therein, in the light of the circumstances when the Offering Memorandum is
delivered to a subsequent purchaser, not misleading, or if in the reasonable
judgment of the Representative and counsel for the Initial Purchasers it is
otherwise necessary to amend or supplement the Offering Memorandum to comply
with law, the Company agrees to promptly prepare (subject to this Section 4),
and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Offering Memorandum so that the statements in the Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Offering Memorandum, as amended or supplemented, will
comply with all applicable law.

(j) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of The Depository Trust Company (“DTC”).

(k) Indenture Qualification. Prior to any registration of the Securities
pursuant to the Registration Rights Agreement, or at such earlier time as may be
so required, the Company shall qualify the Indenture under the Trust Indenture
Act and to enter into any necessary supplemental indentures in connection
therewith.

(l) No Resales by the Company. During the period of one year after the Closing
Date, neither the Company nor any of its affiliates (as defined in Rule 144
under the Securities Act), will resell any of the Securities that have been
reacquired by any of them.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in the Securities
Act) which could be integrated with the sale of the Securities in a manner which
would require registration under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. The Company will not
engage in any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) in connection with the
offering of the Securities or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act.

(o) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

5. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

 

19



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date, and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.

(b) No Downgrade. Subsequent to the execution and delivery of this Agreement,
there shall not have occurred any downgrading, nor shall any notice have been
given of any intended or potential downgrading or of any review for a possible
change that does not indicate the direction of the possible change, in the
rating accorded the Company or any of its securities or indebtedness by any
“nationally recognized statistical rating organization” as such term is defined
for purposes of Rule 436 under the Securities Act.

(c) No Material Adverse Effect. There shall not have occurred a Material Adverse
Effect, which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Memorandum and the Offering Memorandum.

(d) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Chief Accounting Officer of the Company, dated as of the Closing Date, to the
effect set forth in Section 5(b) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Effect;

(ii) the representations, warranties and covenants of the Company set forth in
Section 1 hereof were true and correct as of the date hereof and are true and
correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date; and

(iii) the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

(e) Comfort Letters. On the date hereof, the Initial Purchasers shall have
received from the Independent Accountants a comfort letter dated the date
hereof, in form and substance satisfactory to counsel for the Initial Purchasers
with respect to the audited and any unaudited financial information in the
Preliminary Offering Memorandum. On the Closing Date, the Initial Purchasers
shall have received from the Independent Accountants a comfort letter dated the
Closing Date, in form and substance satisfactory to counsel for the Initial
Purchasers, which shall extend to the financial information, if any, contained
in the Offering Memorandum and not contained in the Preliminary Offering
Memorandum.

(f) Opinion of Counsel for the Company. Faegre Baker Daniels LLP, counsel for
the Company, shall have furnished to the Initial Purchasers, at the request of
the Company, their written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers, to the effect set forth in Exhibit C hereto.

 

20



--------------------------------------------------------------------------------

(g) Opinion of Counsel for the Initial Purchasers. The Initial Purchasers shall
have received on and as of the Closing Date an opinion of Latham & Watkins LLP,
counsel for the Initial Purchasers, with respect to such matters as the Initial
Purchasers may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.

(i) Good Standing. The Initial Purchasers shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company in its
jurisdiction of incorporation and its good standing in such other jurisdictions
as the Representative may reasonably request, in each case in writing or any
standard form of telecommunication, from the appropriate governmental
authorities of such jurisdictions.

(j) Indenture and Registration Rights Agreement. The Initial Purchasers shall
have received a counterpart of the Indenture and the Registration Rights
Agreement that shall have been executed and delivered by a duly authorized
officer of the Company.

(k) Additional Documents. On or prior to the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to comply with the provisions hereof only if they
are in form and substance reasonably satisfactory to counsel for the Initial
Purchasers.

6. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its agents, affiliates, directors and
officers and each person, if any, who controls any Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any losses, claims, damages or liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (i) any
untrue statement or alleged untrue statement made by the Company in Section 1
hereof, (ii) any untrue statement or alleged untrue statement of any material
fact contained in the Preliminary Offering Memorandum, the

 

21



--------------------------------------------------------------------------------

Time of Sale Memorandum, any Company Written Communication or the Offering
Memorandum (or any amendment or supplement thereto), or (iii) any omission or
alleged omission to state, in the Preliminary Offering Memorandum, the Time of
Sale Memorandum, any Company Written Communication prepared by or on behalf of,
used by or referred to by the Company or the Offering Memorandum (or any
amendment or supplement thereto), a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances under which they were made not misleading in each case, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors and
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Memorandum, any Company Written Communication prepared by or on behalf of, used
by or referred to by the Company, or the Offering Memorandum (or any amendment
or supplement thereto), it being understood and agreed that the only such
information consists of the statements set forth in the third, tenth, eleventh
and twelfth paragraphs under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Offering Memorandum.

(c) Notifications and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) of this Section 6, such person (the
“Indemnified Party”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Party”) in writing; provided
that the failure to notify the Indemnifying Party shall not relieve it from any
liability that it may have under this Section 6 except to the extent that it has
been materially prejudiced as a proximate result of such failure; and provided,
further, that the failure to notify the Indemnifying Party shall not relieve it
from any liability that it may have to an Indemnified Party otherwise than under
paragraph (a) or (b) under this Section 6, as applicable. If any such proceeding
shall be brought or asserted against an Indemnified Party and it shall have
notified the Indemnifying Party thereof, the Indemnifying Party shall retain
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the contrary; (ii) the
Indemnifying Party has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Party; (iii) the defendants in any
such proceeding include both the Indemnified Party and the Indemnifying Party
and the Indemnified Party shall have been advised by counsel that there may be
one or more legal defenses available to it and/or other Indemnified Parties that
are different from or

 

22



--------------------------------------------------------------------------------

additional to those available to the Indemnifying Party, or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnifying Party and the Indemnified Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood and agreed that the
Indemnifying Party shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by the Representative, in the
case of parties indemnified pursuant to Section 6(a), and by the Company, in the
case of parties indemnified pursuant to Section 6(b).

(d) Settlements. The Indemnifying Party shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Party agrees to indemnify each Indemnified Party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Party shall have requested
that an Indemnifying Party reimburse the Indemnified Party for fees and expenses
of counsel as contemplated by Section 6(c), the Indemnifying Party shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by the
Indemnifying Party of such request and (ii) the Indemnifying Party shall not
have reimbursed the Indemnified Party in accordance with such request prior to
the date of such settlement. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement, compromise or
consent to the entry of judgment in any pending or threatened action, suit or
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity was or could have been sought hereunder by such Indemnified
Party, unless such settlement, compromise or consent (i) includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any Indemnified Party.

(e) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Party or otherwise insufficient to
hold harmless an Indemnified Party in respect of any losses, claims, damages or
liabilities referred to therein, then each Indemnifying Party under such
paragraph shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Initial Purchasers on the other from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause (i) but also the relative fault of the Company on the one hand and the
Initial Purchasers on the other in connection with the statements or omissions
or inaccuracies in the representations and warranties herein that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other shall be deemed to be in the
same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of

 

23



--------------------------------------------------------------------------------

the Securities. The relative fault of the Company on the one hand and the
Initial Purchasers on the other shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact or any such inaccurate
or alleged inaccurate representation or warranty relates to information supplied
by the Company, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

(f) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 6
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (e) above. The amount paid or payable by an Indemnified Party as a
result of the losses, claims, damages and liabilities referred to in
paragraph (e) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with any such action or claim. Notwithstanding the provisions of this
Section 6, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the total discounts and commissions received by such Initial
Purchaser in connection with the Securities distributed by it. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 6 are several in proportion to their
respective purchase obligations hereunder and not joint.

(g) Non-Exclusive Remedies. The remedies provided for in this Section 6 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Party at law or in equity.

7. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on, or by, as the case
may be, any of the New York Stock Exchange, the NYSE Amex Equities, the NASDAQ
Global Market, the Chicago Board of Options Exchange, the Chicago Mercantile
Exchange or the Chicago Board of Trade, (ii) trading of any securities of the
Company shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; (iv) material disruption
in securities settlement, payment or clearance services in the United States
shall have occurred, or (v) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Memorandum and the Offering Memorandum. Termination of this Agreement pursuant
to this Section 7 shall be without liability of any party to any other party
except as provided in Section 6 hereof and the Company shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Section 9(b).

 

24



--------------------------------------------------------------------------------

8. Defaulting Initial Purchaser. (a) If, on the Closing Date, any one or more of
the Initial Purchasers defaults on its obligation to purchase Securities that it
or they have agreed to purchase hereunder, and the aggregate principal amount of
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase does not exceed one-tenth of the aggregate
principal amount of Securities to be purchased on the Closing Date, the other
Initial Purchasers shall be obligated, severally, in the proportions that the
principal amount of Securities set forth opposite their respective names on
Schedule 1 bears to the aggregate principal amount of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date; provided that in no event shall the principal
amount of Securities that any Initial Purchaser has agreed to purchase pursuant
to this Agreement be increased pursuant to this Section 8 by an amount in excess
of one-ninth of such principal amount of Securities without the written consent
of such Initial Purchaser.

(b) If any one or more of the Initial Purchasers shall fail or refuse to
purchase Securities and the aggregate number of Securities which it or they have
agreed to purchase hereunder on the Closing Date and the aggregate principal
amount of Securities with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Securities to be purchased on
Closing Date, and arrangements satisfactory to the Initial Purchasers and the
Company for the purchase of such Securities are not made within 48 hours after
such default, this Agreement shall terminate without liability on the part of
any non-defaulting Initial Purchaser or of the Company. In any such case either
the Initial Purchasers or the Company shall have the right to postpone the
Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Time of Sale Memorandum, the Offering
Memorandum or in any other documents or arrangements may be effected.

(c) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

9. Payment of Expenses. (a) The Company agrees to pay all costs and expenses
incident to the performance of its obligations under this Agreement, whether or
not the transactions contemplated herein are consummated or this Agreement is
terminated pursuant to Section 7 or Section 8(b) hereof, including all costs and
expenses incident to (i) the cost of production and printing of documents with
respect to the transactions contemplated hereby, including any costs of printing
the Preliminary Offering Memorandum, the Time of Sale Memorandum and any
Offering Memorandum and any amendment or supplement thereto, and any “Blue Sky”
memoranda, (ii) all arrangements relating to the delivery to the Initial
Purchasers of copies of the foregoing documents, (iii) the fees, disbursements
and expenses of the Company’s counsel and the Independent Accountants in
connection with the issuance and sale of the Securities, (iv) all costs and
expenses related to the transfer and delivery of the Securities to the Initial
Purchasers, including any stamp, transfer or other taxes payable thereon,
(v) the qualification of the Securities under state securities and “Blue Sky”
laws, including filing fees and reasonable fees and disbursements of counsel for
the Initial Purchasers relating thereto, (vi) any fees charged by rating
agencies for the rating of the Securities, (vii) all fees and

 

25



--------------------------------------------------------------------------------

expenses (including reasonable fees and expenses of counsel) of the Company in
connection with approval of the Securities by the DTC for “book-entry” transfer,
and the performance by the Company of its other obligations under this
Agreement, (viii) the costs and charges of the Trustee including fees and
expenses of counsel, (ix) the costs and expenses of the Company relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the Securities, including, without limitation,
expenses associated with the preparation or dissemination of any electronic road
show, expenses associated with production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and 50% of the cost of any aircraft chartered in connection with
the road show, (x) the document production charges and expenses associated with
printing this Agreement, (xi) any filing fees incident to, and any reasonable
fees and disbursements of counsel to the Initial Purchasers in connection with
the review by the Financial Industry Regulatory Authority, if any, of the terms
of the sale of the Securities or the Exchange Securities, and (xii) all other
costs and expenses incident to the performance of the obligations of the Company
hereunder for which provision is not otherwise made in this Section.

(b) It is understood, however, that if (i) this Agreement is terminated pursuant
to Section 7 or Section 8(b), (ii) the Company for any reason fails to tender
the Securities for delivery to the Initial Purchasers or (iii) the Initial
Purchasers decline to purchase the Securities for any reason permitted under
this Agreement, the Company agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the reasonable fees and expenses of
their counsel) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby.

10. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 6
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed a successor merely by reason of such
purchase.

11. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

12. No Advisory or Fiduciary Responsibility. The Company acknowledges and agrees
that (i) the purchase and sale of the Securities pursuant to this Agreement is
an arm’s-length commercial transaction between the Company, on the one hand, and
the Initial Purchasers, on the other, (ii) in connection therewith and with the
process leading to such transaction each Initial Purchaser is acting solely as a
principal and not the agent or fiduciary of

 

26



--------------------------------------------------------------------------------

the Company, (iii) no Initial Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company on other matters) or
any other obligation to the Company except the obligations expressly set forth
in this Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that any Initial Purchaser has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or any
of them, with respect to the subject matter hereof. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of fiduciary duty.

13. Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

14. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

15. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication.

If to the Initial Purchasers:

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street, 10th Floor

New York, New York 10281-8098

Facsimile: 212-618-2210

Attention: High Yield Capital Markets

with a copy to:

Latham & Watkins LLP

811 Main Street

Houston, Texas 77002

Counsel for the Initial Purchasers

Facsimile: (713) 546-5401

Attention: J. Michael Chambers

 

27



--------------------------------------------------------------------------------

If to the Company:

Northern Oil and Gas, Inc.

315 Manitoba Avenue, Suite 200

Wayzata, Minnesota 55391

Facsimile: (952) 476-9801

Attention: Thomas Stoelk, Chief Financial Officer

with a copy to:

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Facsimile: (612) 766-1600

Attention: W. Morgan Burns

16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THEREOF.

17. Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

18. Headings. The headings of the sections of this Agreement are included for
convenience of reference only and are not intended to be part of, or to affect
the meaning or interpretation of, this Agreement.

19. Submission to Jurisdiction; Waiver of Jury Trial. No proceeding related to
this Agreement or the transactions contemplated hereby may be commenced,
prosecuted or continued in any court other than the courts of the State of New
York located in the City and County of New York or in the United States District
Court for the Southern District of New York, which courts shall have
jurisdiction over the adjudication of such matters, and the Company hereby
consents to the jurisdiction of such courts and personal service with respect
thereto. The Company hereby waives all right to trial by jury in any proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. The Company agrees that a final judgment in any such
proceeding brought in any such court shall be conclusive and binding upon the
Company and may be enforced in any other courts in the jurisdiction of which the
Company is or may be subject, by suit upon such judgment.

 

28



--------------------------------------------------------------------------------

20. Compliance with USA Patriot Act. The parties hereto acknowledge that in
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

[Signature pages follow.]

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

 

NORTHERN OIL AND GAS, INC.

By:   /s/ Michael Reger  

Name: Michael Reger

Title: CEO

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Accepted:

RBC Capital Markets, LLC

For themselves and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

RBC Capital Markets, LLC

By:   /s/ J. Scott Schlossel  

Name: J. Scott Schlossel

Title: Managing Director

Head of Global Energy Leveraged Finance

 

Signature Page to Purchase Agreement